DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 5, 2021 have been fully considered but they are not persuasive. 
The Applicants assistance is appreciated in presented figures that explain how they view the amplifiers fitting within to 304 and 306.  These figures, however, include new matter that has not been disclosed in the specification.  These figures have no written description support in the specification and the §112(a) and §101 rejections are maintained for the following reasons.
The Applicants contend that the “two lines intersecting” below 306 is a DC voltage source (Remarks, pages 7-9).  But what about the “two lines intersecting” below R(t).  Why does R(t) not have the same DC voltage source as coupled to 306?  They are drawn with the same icon.  The skilled artisan would recognize that they would be connected to the same voltage potential.
Furthermore, what happens to the two lines intersecting when 304 and 306 are individual transistors?  Transistors within 304 and 306 clearly creates a Class D amplifier (see Kiri figure 1).  In a Class D amplifier, the point below 306 and R(t) is a shared ground connection.  There is no written description support in the specification for making this “two lines intersecting” have two different meanings in the two embodiments. 

The Applicants Figure IV (Remarks, page 11) has no basis for support in the originally filed application.  It takes box 304 and adds a ground connection that doesn’t exist in the Applicants’ figure 3.  Box 304 has four terminals (voltage source, input voltage, output, ground), when the Applicants’ figure 3 box 304 only has three terminals.  The Applicants are clearly demonstrating that modifications must be made to 304 in order to accommodate an amplifier.  These modifications are not disclosed in the specification.
Figure IV also takes box 306 and adds a ground connection (at the top) and replaces a ground connection with a DC voltage source (at the bottom).  As noted above, the Applicants have created a four-terminal box where the specification only discloses three-terminals.  The modification to 306 also requires severing the common ground connection (below 306 and R(t)) so that 306 now has a DC voltage source, but R(t) is left with a ground.  The original specification (pages 12-13, bridging paragraph) clearly referred to this common ground connection as “mass” (for both 306 and R(t)).  They are disclosed as being the same potential and having the same name.  There is no written description support in the specification for breaking this connection and changing only one of intersections.  Furthermore, the Applicants’ modifications cause 
The Applicants’ “note” (Remarks, bolded at the bottom of page 11) is flatly rejected.  They have not kept voltage sources the same.  The Applicants have clearly added a voltage source (by removing an explicit ground connection defined as “mass” in the specification), and added ground connections where none previously existed.  This bolded note also does not address why items 304 and 306 now require four terminals (instead of 3) or why Figure IV has two different grounds (which is clearly not the “same” as shown in the Applicants’ figure 3).
Further evidence for the lack of written description support can be found in that the Applicants have not formally entered these figures into the application (despite repeatedly requests by the Examiner).  This is because doing so would add new matter.  
The Examiner agrees that the “same principles” apply to class D and class E amplifiers (Remarks, page 12).  The Applicants’ specification does not provide written description support for either type of amplifier.
The Applicants argue that 304 and 306 don’t have to be in series because the specification uses an “or” between “half bridge 302 or series connection” (Remarks, page 14).  A “half bridge” would only exist when 304 and 306 are transistors.  When they are each full amplifiers, as claimed, the circuit is not a half-bridge.  Thus, the other half of the “or” disclosure would apply (i.e. they are a series connection of 304 and 306).
In addressing the drawing objection, the Applicants state that they are only claiming the amplifiers and the figure 3 schematic proper indicates that (Remarks, page 6).  This is not persuasive, as the Examiner has very clearly indicated that this level of without undue experimentation, once the patent term expires.  MPEP §2164.01.  This cannot be achieved with the basic schematic of figure 3 as presented.  A new figure is required.  And this new figure must be accompanied by citations to the specification (or external evidence) to clearly indicate that it does not introduce new matter.
In addressing the §101 rejection, the Applicants flatly disagree.  No evidence has been provided of any working examples.  The annotated figures provided by the Applicants all require substantial modifications that are not disclosed in the specification.
The §112(a) written description rejection, the §101 inoperable rejection, the drawing objection, and the specification objection are maintained.  Regarding the claim 
Regarding Rejection One (Remarks, pages 15-16), the Applicants’ comments are not persuasive.  As noted by the Applicants, the two portions of the Lisuwandi full bridge appear similar to a class D amplifier.  Lisuwandi is not required to identify its full bridge as an amplifier for the structure to be recognized by the skilled artisan as an amplifier.  The Examiner agrees that the two halves share the LC circuit.  There is no prohibition against this in the claims.  The Applicants’ figure 3 shows one LC circuit (items 310, 312) that is shared between 304 and 306.
Regarding Rejection Two (Remarks, pages 16-17), the Applicants’ comments are not persuasive.  Paul’s pairs of transistors (and their associated LC circuits) form amplifiers.  There is no requirement that the Office demonstrate that amplifiers are used “instead of transistors” or that amplifiers are a “substitution for the transistors”.   The Paul transistors form amplifiers regardless of whether or not Paul has recognized this and provided the proper label.  
The Applicants argued in Rejection One that Lisuwandi’s full bridge halves can’t be amplifiers because they don’t have their own LC circuits.  Paul clearly shows LC circuits with each transistor pair.  Thus, the Applicants’ own arguments demonstrate why Paul’s transistor pairs (with their LC circuits) are amplifiers. 
Regarding Rejections Three and Four (Remarks, pages 17-18), the same analysis applies as in Rejections One and Two (because the secondary references, cited to show the amplifiers, are the same).
passive components operate when AC power is applied.
The Applicants have not demonstrated any error in the art rejections.  All five rejections are maintained in this Action.
The Examiner’s previous comments showing the progression of inserting amplifiers into 304 and 306 (see “Response to Arguments” in the Non-Final, 12/8/20, pages 2-12) are incorporated into this Office Action.  They are omitted simply for brevity.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the internal structure of the electric components (304, 306) as individual amplifiers (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The applicants’ figure 3 shows one class D amplifier (with upper 304 and lower 306 elements).  The applicants have amended the claim to recite that each of these upper/lower elements is another amplifier (class D or E).  
The details of this construction need to be shown in more detail within the application itself (not just comments) for the public’s benefit when viewing the application.  This should include how the four terminals of an amplifier (Vdd, ground, gating control signal, AC output) are actually connected to the three terminals of 304 and 306.  The comments made in the Response to Arguments section (above in this Action and from the Non-Final 12/8/20, pages 2-12) are incorporate here.
is not essential for a proper understanding of the invention”.  MPEP §608.02(d), citing 37 CFR 1.83(a) (emphasis added).  The placement and connection of amplifiers within 304 and 306 is now explicitly claimed and is “essential” to understand the invention.  No figure shows how four-terminal amplifiers are supposed to fit into the three-terminal components 304, 306.  
The Applicants’ proposed configuration (Remarks, page 11) require substantial modifications that are not shown in any figure.  Upon allowance, the public would see figure 3 with generic boxes.  For a proper understanding of how amplifiers are intended to fit into 304 and 306, a new figure is required that clearly and explicitly shows the Applicants’ intended design.  
Any new figures should be accompanied by citations to the specification to unequivocally demonstrate written description support. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: 
Page 12, last paragraph, has been amended to change “mass” to “voltage source”.  Such a change is not proper and not supported by the remaining disclosure.  
In the remarks, the applicants state the two lines intersecting are known in the art as a DC voltage source.  This may be true, but in the context of figure 3, they are used as a ground.  The same two lines intersecting is shown below R(t).  This is clearly a ground connection.  This schematic notation must be the same for both 306 and R(t).  It cannot be changed, after the fact, to a voltage source.  
When figure 3 uses transistors for elements 304 and 306 (thereby forming a Class D amplifier), the skilled artisan would recognize these potentials as ground.  The Applicants’ specification amendment seeks to redefine the ground as a voltage source, yet only for part of the figure (not all of it).  This is further evidence that changing “mass” to “voltage source” departs from the disclosure of the application as filed. 
The specification should be amended to change these two instances of “voltage source” to “ground”.
Page 12, the last paragraph states that each component (304, 306) of the figure 3 amplifier is, in itself, as amplifier.  The applicants are directed to the Response to Arguments section above (and in the Non-Final 12/8/20 pages 2-12) and §112 rejection below for additional comments.  The Applicants’ comments (4/5/21) clearly indicate that substantial modifications must be made to figure 3 to accommodate amplifiers within 304 and 306.  None of these modifications are disclosed in the specification.  It is unclear how such a structure is possible, given no guidance is provided by the specification.  
Appropriate correction is required.
Claim Objections
Claim 48 is objected to because it is unclear if the timing of the two signals is correct.  When the two components (304, 306) are transistors, it is known to make them complimentary (only one on at a time) to create an inverter.  But the claims now recite that the components (304, 306) are themselves amplifiers.  It is unclear if the applicants intend to maintain the limitation that the entire first amplifier recites one first input signal that is complimentary to one second input signal that is applied to the entire second amplifier.  If each amplifier is to contain two internal transistors (making it a class D amplifier), the two transistors within the first amplifier would be alternately switched; this would make at least one of the first amplifier transistors on in unison with one of the second amplifier transistors.  It is unclear if the timing of claim 48 is correct.  
When 304 and 306 are each Class D amplifiers, there are four (4) voltage inputs.  Claim 48 only recites two of these voltage.  The Applicants should amend the claim to more explicitly recite how all four transistors are controlled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 38-49 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38 recites “a first electric amplifier, an output of the first electric amplifier connected to the electro-conductive connection; and a second electric amplifier [], an output of the second electric amplifier connected to the electro-conductive connection.”  
The claim as a whole covers two parallel amplifiers that feed a common electro-conductive connection to power a resonant circuit for wireless power transfer.  The claim also recites the ability to compare the amount of energy transmitted with a desired value and to adjust the amplifier input signals to control the transmitted energy.
The specification states, “The resonant circuit 300 is coupled to a half bridge 302 or series connection of a first electric component 304 and a second electric component 306” (page 12, last paragraph, lines 4-6, emphasis added).  
The specification discloses that in various “execution examples” these components can be transistor or amplifiers (page 13, lines 1-17).  When components 
Figure 3 discloses that the components (304, 306) are three-terminal boxes (positive voltage on top, negative voltage on the bottom, control signal on the left).  These three terminals match up with a three-terminal transistor, but there is no indication in the specification or figures for how these three-terminals align with an amplifier.  A class E amplifier has four terminals (positive DC voltage, negative/ground DC voltage, one control signal input, and an AC output).  A class D amplifier has five terminals (positive DC voltage, negative/ground DC voltage, two control signal inputs, and an AC output).  
Figures A-D (See Non-Final 12/8/20, pages 2-12), illustrate the issue with the applicants’ disclosure.  The specification simply states that the series-connected components are amplifiers without any further elaboration.  This results in annotated Figure B.  This circuit would be inoperable, as indicated by the applicants (Remarks, page 15, first sentence of the last paragraph).
The applicants state that the amendment to claim 38 requires that the two AC outputs of the amplifiers be coupled to the electro-conductive connection.  This results in Figure C.  Figure C is inoperable because it is missing some connections (the upper 
To make the circuit operable, ground and Vdd connections must be added, which results in Figure D.  Figure D, however, is a parallel connection of the amplifiers.  The specification and figures indicate that the applicants have only disclosed a series connection.  The originally filed application does not provide written description support for making the two amplifiers (304, 306) be in parallel. 
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  MPEP §2163(I).  The skilled artisan would have understood that the applicants were in possession of series-connected components 304, 306.  The skilled artisan would not have reasonably concluded that the applicants were also in possession of a parallel-connection of components.  There is no discussion in the specification (pages 12-13 that describe figure 3) to indicate any modifications that must be made to the circuit and/or components to switch between the execution example of using transistors and of using amplifiers.  
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  Id.  The applicants’ words (specification, pages 12-13) and figures (fig 3) set forth that the applicants’ invention requires a series connection of two components (304, 306) regardless of whether they are transistors or amplifiers.  

When “the originally filed disclosure does not provide support for each claim limitation”, a rejection under §112(a) is proper.  MPEP §2163(II)(A)(1)(b).  The originally filed application discloses a series-connection of components (304, 306), where either transistors or amplifiers can be inserted without additional modifications.  The specification does not describe any hardships encountered by simply plugging in an amplifier or indicate that the entire circuit must be changed to place the components in parallel when they are amplifiers (and in series for transistors).  MPEP §2163.01.
The specification, therefore, does not satisfy the written description requirement for the limitation that places the two amplifiers in parallel. 
Further support can be found in the Applicants’ annotated Figure IV (Remarks, page 11).  This figure represents their interpretation of how two amplifiers would fit into components 304 and 306.  Such a configuration has no written description support in the specification.  Within component 304, the Applicants have added a ground connection.  This creates a fourth terminal, where 304 only has three.  Within component 306, the Applicants have added a ground connection (at the top) and replaced the ground connection (at the bottom) with a voltage source.  Furthermore, this None of these modifications have written description support in the specification.  
Claims 39-49 and 51-53 are similarly rejected as they depend from claim 38.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-49 and 51-53 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
This is an alternative rejection to the §112(a) written description rejection, presented above.  In the §112(a) rejection, the Office notes that there is no written description support for reconfiguring the components (304, 306) to be in parallel in a manner that would produce an operable circuit (Figure D; see Non-Final 12/8/20, pages 2-12).
This alternative rejection is presented should the applicants argue that they are not claiming the parallel connection shown in figure D, but that the claims maintain the series-connection shown in Figure C.  As discussed above, the specification and figures disclose a series-connection of electric components (304, 306).  Claim 38 has been amended to recite that the AC outputs of the two amplifiers (304, 306) are connected to the common electro-conductive connection.  This is shown in annotated figure C, which is inoperative.  

The Applicants’ apparent solution for this is to add ground connections (See figure IV; Remarks, page 11).  Such a modification is not disclosed in the specification and not part of the originally filed application.  These ground connections are not claimed and, thus, do not overcome this rejection. 
Claims 39-49 and 51-53 are similarly rejected as they depend from claim 38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-45 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 21012/0212074) in view of Lisuwandi (US 2014/0097791).
With respect to claim 38, Uchida (fig 1, 5, 9, 17; par 35-119, 155-179) discloses a control circuit for a base station (110d) for transmitting energy to a receiver (200d) using an electric resonant circuit (110, 120), the control circuit comprising: 

wherein the evaluation device is further designed to determine the energy transmitted based on a modulation property of a recoupling signal received with the electric resonant circuit (par 137-140; the modulation in the receiver is propagated back to the transmitter where it is demodulated); and 
wherein, in response to a result of the comparison, the control circuit is designed to change a resonance frequency of the electric resonance circuit by changing the frequency of the (par 46-47, 179), wherein the change in the resonance frequency is designed to modify an energy entry in the receiver resonance circuit (fig 5; changing frequencies f0-f1 results in a change in transmitted power, which affects energy entry into the receiver; par 74-79, 179).
Uchida discloses a transmitter that uses reflected modulated power to determine transmitted energy.  Uchida’s reflected modulated power is a “recoupling signal”, as it is created by impedance modulation in the receiver and propagated back to the transmitter (par 137-140).  This amount of transmitted energy is then compared with a desired threshold (par 140).  This desired threshold is set to differentiate between HIGH and LOW data bits that have been modulated by the receiver.  Based on this comparison, the Uchida transmitter communicates back to the receiver.  This communication is accomplished by changing the transmission frequency (to thereby change how much power is transmitted, which the receiver demodulates into data bits; see par 46-47, 179).

Uchida does not expressly disclose two amplifiers, their voltage sources or that the frequency of the transmitted energy is controlled by changing at least one of the two input signals to the amplifiers.  Lisuwandi discloses a control circuit for a base station (fig 17-18; par 70-72) comprising: 
an electro-conductive connection (the horizontal branch including L1 and C);
a first electric amplifier (SW-A and B), an output of the first electric amplifier connected to the electro-conductive connection (see fig 17-18);
a second electric amplifier (SW-C and D) that is distinct from the first electric amplifier (switches C and D are “distinct” from A and B; if they weren’t there would only be two switches, not four), an output of the second electric amplifier connected to the electro-conductive connection (see fig 17-18); and
a resonant circuit (L1 and C) connected in series with each of the first/second amplifiers via the electro-conductive connection, the resonant circuit distinct from the first and second electric amplifiers; 

at least one second voltage source (unlabeled oscillator, 34, 47 and 46; or just 47 and 46 and the conductors leading to SW-C and SW-D) connected to the second electric amplifier and not connected to the first electric amplifier (the output of 47 is not connected to the first amplifier), the at least one second voltage source designed to generate a second input signal and provide the second input signal to the second electric amplifier (see arrows into the gates of SW-C and SW-D);
wherein the frequencies of the amplifiers are changed by changing at least one of the first/second input signals (par 7).
Lisuwandi discloses a full bridge amplifier.  This amplifier is built by using two “distinct” amplifiers coupled to a common electro-conductive connection.  The two amplifiers each have a different voltage source.  The voltage sources may include common components (oscillator and OR gate 34).  Alternatively, if the applicants intend to maintain that the two voltage sources cannot share any common components (which isn’t shown in any figure), then Lisuwandi discloses that, downstream of OR gate 34, the two voltage sources diverge to include unshared components.  The vertical line immediately after 34 and inverter 29 are the first voltage source.  The other line leading 
Lisuwandi also discloses that the output frequency of these full-bridge amplifier is controlled by changing at least one of the input signals to the two half-bridge amplifiers (par 7).  This frequency control is based on feedback from the receiver.
Uchida and Lisuwandi are analogous, since they are from the same field of endeavor, namely wireless power transmitters operating at a resonant frequency.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace Uchida’s source with the full-bridge amplifier taught by Lisuwandi.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Uchida requires an AC source, but does not state any preference for what type.  Lisuwandi discloses a known AC source is a full-bridge inverter.  Thus, the skilled artisan would have looked to Lisuwandi to “fill in the blanks” of the Uchida disclosure. 
With respect to claim 39, Uchida discloses a system including the control circuit of claim 38 and the receiver (fig 1, 14), wherein the receiver includes a medical implant (par 8).  
With respect to claim 40, Uchida discloses the control circuit of claim 38 is designed to work against, at least partially, a change in coupling of the electric resonant circuit in the receiver resonant circuit owing to a change in the resonance frequency of the electric resonance circuit (fig 17-18; par 164, 178-179).  Uchida discloses that the resonance frequency of the electric resonant circuit is changed during use.  This is done 
The claim does not clearly define how the circuit is “designed”.  The claim may also be interpreted as a description of how claim 38 structure is already designed.  In other words, claim 40 can be viewed as not further limiting claim 38. It simply explains a benefit that is achieved with the claim 38 structure/functionality.  Since Uchida discloses the claim 38 structure and functionality, it follows that Uchida would achieve the same “designed to” benefits as well.   
With respect to claim 41, Uchida discloses the control circuit is designed to approximate the resonance frequency of the electric resonant circuit to a natural frequency of the receive resonant circuit if the transmitted energy is less than the desired value (fig 18).  Uchida discloses that the two resonant frequencies result in two different energy entry plots (2a, 2b).  The plot of 2b produces less energy at the natural frequency of the receiver (f0) (as noted above, figures 17-19 can be carried out with the resonance frequency changer being within the transmitter).  Thus, when the Uchida communication is changed from 2b to 2a, the “if” conditional statement is satisfied.  
The claim does not otherwise define any comparator or equivalent device.  The Uchida circuit is “designed to work” as claimed.
With respect to claim 42, Uchida discloses the control circuit is designed to take the resonance frequency of the electric resonant circuit away from a natural frequency of the receive resonant circuit if the transmitted energy is greater than the desired value (fig 18).  Same analysis as in claim 41, except that the “take away” functionality is found in switching from 2a to 2b.  The 2a plot (at f0) is greater than the desired value (between 
With respect to claim 43, Uchida discloses the control circuit of claim 40 is designed to change the resonance frequency due to a change in electric resistance in the electric resonant circuit (fig 9D; par 105).  Uchida discloses various embodiments to change the resonance between transmitter and receiver (and by changing that, changing the energy entry into the receiver).  Figure 9D and figure 17 both rely on the same base structure of the transmitter.  This art rejection relies on the 9D embodiment (and not a modification of the fig 17 embodiment). 
With respect to claim 44, Uchida discloses the control circuit of claim 43 is designed to change an energy loss within a resistive element (no indication of where such an element is located) by varying an excitation current (no indication of where this current exists).
The claim is limited to how the control circuit is designed.  The resistive element is not positively recited as a claimed limitation.  The applicants’ figure 3 control circuit would not have its “design” changed when disconnected from the resistor R(t).  If the applicants intend for the resistive element to be treated as a distinct claimed limitation, they are invited to amend the claim accordingly.
All resistances produce power losses.  By definition they slow the passage of current, which induces loss.  The “excitation current” is interpreted as the AC current passing into the Uchida resonant circuit (110).  This current is varied because it is an AC current.  The “resistive element” is interpreted as any part of the resonant circuit or the conductor that feeds it.  Therefore. Uchida discloses that its control circuit is 
Further, Lisuwandi discloses an “excitation current” (the output of the amplifier) and a “resistive element” (C or L1 or the conductor that they are coupled to).  Therefore, Lisuwandi discloses that its control circuit is “designed to” change how much energy is loss in a “resistive element” by varying the amount of current passing through it, as well.  
With respect to claim 45, Uchida discloses the control circuit of claim 44 is designed to change the energy loss within a predefined time interval, wherein the predefined time interval is less than the oscillation period of the excitation current (par 105).  Uchida discloses an oscillation period of its excitation current is the inverse of the AC frequency.  Within this AC frequency, the current changes direction (half of the time in one direction and half of the time in the opposite direction).  Thus, one of these half-waves is interpreted as the “predefined time interval”.  
The claim does not define the interval or what it would be set to any specific value.
The claim does not define where the resistive element is or what the purpose of controlling its energy loss would be. 
The claim does not define where the excitation current is created or how it is applied to a resistive element.
The claim does not recite how the control circuit is “designed to” change the energy loss.  The structure of the control circuit has been defined in claim 38.  None of claims 40, 44 or 45 recite any additional structure to indicate the “design” of the control circuit that would give it any additional functionality.  

With respect to claim 52, Uchida discloses a resistive element (fig 9D) with a temporally changed resistivity that is coupled with the electric resonant circuit; wherein the resistive element has a control connection to receive a control signal to change the resistivity (obvious, otherwise it couldn’t be controlled to change).
With respect to claim 53, the combination teaches a base station including the control circuit of claim 38.  Uchida further discloses the electric resonant circuit (110, 120; shown as an LC circuit in fig 2) that is designed to receive a recoupling signal with a modulation property that includes information about the energy transferred to the receiver resonant circuit of the receiver (par 137-140).  
Claims 38-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Paul (US 8,149,064).
With respect to claims 38-45, Uchida discloses the recited limitations, as discussed above.  The art rejections, interpretations and comments made in the art rejections of those claims are incorporated here.  They are not omitted solely for brevity.  
an electro-conductive connection (Vo; alternatively L4);
a first electric amplifier (M1+, M2+), an output of the first electric amplifier connected to the electro-conductive connection (see fig 8);
a second electric amplifier (M1-, M2-) that is distinct from the first electric amplifier (these are clearly different transistors, forming a distinct amplifier), an output of the second electric amplifier connected to the electro-conductive connection (see fig 8); and
a resonant circuit (L3 or, alternatively, C4+, C4- and L3) connected in series with each of the first/second amplifiers via the electro-conductive connection, the resonant circuit distinct from the first and second electric amplifiers; 
at least one first voltage source (source of VIP+ and VIN+; shown in figure 3 as a source 312 and two inverters) connected to the first electric amplifier and not connected to the second electric amplifier, the at least one first voltage source designed to generate a first input signal and provide the first input signal to the first electric amplifier (see fig 8); and
at least one second voltage source (source of VIP- and VIN-; shown in figure 3 as a shown 312 and two inverters) connected to the second electric amplifier and not connected to the first electric amplifier (fig 9 shows that the 
wherein the frequencies of the amplifiers are changed by changing at least one of the first/second input signals (col. 4-5, bridging paragraph).
Paul discloses a full bridge amplifier that is built by using two “distinct” amplifiers coupled to a common electro-conductive connection.  The electro-conductive connection can be interpreted as either Vo or by L4.  If the connection is Vo, then the resonant circuit (in series with each amplifier) is L3.  If the connection is L4, then the resonant circuit is C4+, C4- and L3.  
The two amplifiers each have a different voltage source (evidenced by figure 9).   Paul also discloses that the output frequency of these full-bridge amplifier is controlled by changing at least one of the input signals to the two half-bridge amplifiers (col. 4-5, bridging paragraph).  The frequency is controlled by the capacitive and inductive values of the amplifier and by the duty cycle of the input signal.  Thus, Paul teaches how to change its inverter frequency by changing at least one of the input signals. 
Uchida and Paul are analogous, since they are from the same field of endeavor, namely wireless power transmitters operating at a resonant frequency.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace Uchida’s source with the full-bridge amplifier taught by Paul.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Uchida requires an AC source, 
With respect to claim 46, Paul (fig 8) discloses wherein the electric resonant circuit (L3 with or without C4+/C4-) is coupled with the electro-conductive connection (Vo or L4) between the first electric amplifier and the second electric amplifier so that the excitation current is achieved by a first input signal (VIP+/VIN-) and/or a second input signal (VIP-/VIN-).  
Paul figure 8 shows two class D amplifiers connected to a common electro-conductive connection.  The current through the connection (and through the resonate circuit) is controlled by the on and off times of the transistors within the amplifiers.  This is “achieved’ by the first/second input signals.  
With respect to claim 47, Paul discloses the first input signal has an alternating rising or falling progression in a time interval and has a constant progression in another time interval (see fig 9, top graph).
With respect to claim 48, Paul discloses:
the second input signal has an alternating rising or falling progression in a time interval and has a constant progression in another time interval (see fig 9, bottom graph); 
wherein the rising progression of the first input signal coincides with the falling progression of the second input signal or the rising progression of the second input signal coincides with the falling progressing of the first input signal (the rising/falling signals “coincide” as shown in see fig 9 because they alternate).

With respect to claim 51, Paul discloses a series circuit of a third electric component and a fourth electric component (L1+ and C2+ or L1- and C2-); wherein the electric resonant circuit (L3 alone or L3 with C4+ and C4-) is coupled with a bridge branch between an electricity conductive connection between the first electric amplifier and the second electric amplifier and a electricity conductive connection between the third electric component and the fourth electric component (see fig 8) so that the excitation current is achieved by a first input signal, the second input signal, a third input signal of the third electric component, and/or a fourth input signal of the fourth electric component (the “and/or” can be interpreted as “or”; excitation current is achieved with the first and second input signals).
With respect to claim 52, Paul discloses a resistive element (any of the four transistors of fig 8) with a temporally changed resistivity that is coupled with the electric resonant circuit; wherein the resistive element has a control connection to receive a control signal to change the resistivity (the transistor gate).
With respect to claim 53, the combination teaches a base station including the control circuit of claim 38.  Uchida further discloses the electric resonant circuit (110, 120; shown as an LC circuit in fig 2) that is designed to receive a recoupling signal with a modulation property that includes information about the energy transferred to the receiver resonant circuit of the receiver (par 137-140).  
Claims 38-42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US 2013/0200716) in view of Lisuwandi.

an evaluation device (3802S), which is designed to compare the energy transmitted to a receiver resonant circuit of the receiver with a desired energy value (par 388, 395, 401); 
wherein the evaluation device is further designed to determine the energy transmitted based on a modulated property (amplitude and/or phase information) of a recoupling signal received with the electric resonant circuit (par 397 “measure the source/device resonator response (i.e. transmission and reflection between any two ports in the system)”); and 
wherein, in response to a result of the comparison, the control circuit is designed to change a resonance frequency of the electric resonant circuit (par 400-401), wherein the change is designed to modify an energy entry in the receiver resonant circuit (par 401, first two sentences).  
Kesler discloses that the transmitter monitors power flow within itself and reflected energy from the receiver (par 397).  These energies are compared against “desired operation point for the system” (par 395) and necessary corrections are made.  The power flow is also controlled to be held constant (end of par 401).  This constant power control requires the use of a comparison to a threshold.  
The Kesler corrections include changing the resonance frequency (par 400-401).  The phrase “adjusts the tuning/matching networks … optimize performance” (par 400) refers to the known correlation between resonant frequency and power/energy transfer 
Kesler discloses that the evaluation device is designed to “measure the source/device resonator response (i.e. transmission and reflection between any two ports in the system)” (par 397), which includes a modulated property of a recoupling coupling signal via amplitude and/or phase modulation. 
Kesler discloses the transmitter includes an amplifier (2504), but does not expressly disclose it has two internal amplifiers with an electro-conductive connection or that the frequency is changed by controlling the amplifier input signals.  Lisuwandi discloses the two distinct amplifiers, coupled through a common electro-conductive connection and separate voltage sources to control the frequency of the inverter, as discussed above.
Kesler and Lisuwandi are analogous, since they are from the same field of endeavor, namely wireless power transmitters operating at a resonant frequency.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace the Kesler source with the full-bridge amplifier taught by Lisuwandi.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Kesler requires a controllable inverter, but does not state any preference for how to build it.  
With respect to claim 39, Kesler discloses a system that includes the control circuit of claim 38 and the receiver (see fig 43), wherein the receiver includes a medical implant (par 16).
With respect to claim 40, Kesler discloses the control circuit of claim 38 is designed to work against, at least partially, a change in coupling of the electric resonant circuit in the receiver resonant circuit owing to a change in the resonance frequency of the electric resonant circuit (par 401; “hold the power transfer constant, to controllable adjust the power transfer”).  
With respect to claims 41-42, Kesler discloses the known correlation between resonance frequency and transmitted energy.  To increase the energy transmitted, the resonance frequency of the base/transmitter needs to be adjusted to “approximate” the frequency of the recipient.  Similarly, to decrease the energy transmitted, the resonance frequency should be moved “away” from recipient frequency. 
To “hold the power transfer constant”, one skilled in the art would understand that making the frequencies equal (claim 40) would be carried out “if the transmitted energy is less than the desired value” (because you need more energy).  One skilled in the art would also understand that making the frequencies farther apart (claim 41) would be carried out “if the transmitted energy is greater than the desired value” (because you need less energy).
.
Claims 38-42, 46-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler in view of Paul.
Kesler discloses the evaluation unit (see art rejections of claims 38-42, 53) and Paul discloses the structure of the inverter (see art rejections of claims 38, 46-49, 51-52), as discussed above.  Kesler and Paul are analogous, since they are from the same field of endeavor, namely controllable inverters to output a frequency. At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify or replace Kesler’s source with the full-bridge amplifier taught by Paul.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Kesler requires an AC source, but does not state any preference for what type.  Paul discloses a known AC source is a full-bridge inverter.  Thus, the skilled artisan would have looked to Paul to “fill in the blanks” of the Kesler disclosure.  
Claims 43-45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Lisuwandi and the applicants’ admitted prior art (“APA”; fig 1, par 68-72 of the publication), alternatively over Uchida in view of Paul and APA, alternatively over Kesler in view of Uchida and APA, or alternatively over Kesler in view of Paul and APA. 
With respect to claim 43, Uchida and Kesler both discloses changing the resonance frequency, but does not expressly disclose doing so with an electric 
Uchida and APA are analogous and Kesler and APA are analogous, since they are from the same field of endeavor, namely resonant circuits.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify Uchida and/or Kesler’s frequency control to be carried out by using a resistance, as taught by APA.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).
As discussed above, the specification admits that figure 1 is prior art.  Thus, the discussion of how this circuit reacts to power (how “voltage falls” on it) is prior art as well.  Figure 1 is constructed entirely using passive components.  If the structure is admitted prior art, then so is its inherent functionality. 
With respect to claim 44, APA discloses the control circuit of claim 43 is designed to change the energy loss across a resistive element by varying an excitation current (see below), wherein the electric resistance is an effective resistance of the electric resonant circuit (publication par 68).  
APA discloses a variable resistance.  As the resistance changes, the current drawn through the resistor will change as well (via Ohm’s Law V=IR).  As the current through the resistive element changes, “losses” in the resistive element change as well.  Loss is inherent in any device that has resistance (i.e. is not a superconductor). 
With respect to claim 45, APA discloses the control circuit of claim 44 is designed to change the energy loss within a predefined time interval, wherein the predefined time interval is less than the oscillation period of the excitation current.  There is no indication 
With respect to claim 52, APA discloses a resistive element (140) with a temporally changed resistivity that is coupled with the electric resonant circuit; wherein the resistive element has a control connection to receive a control signal to change the resistivity (obvious).
The references are analogous, as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836